Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This action is responsive to the Application filed on 11/4/2020.  
This application claims benefit of Priority under 35 U.S.C. §119 (a) to European Patent Application No. 19212769.4 filed on Dec. 2, 2019.
Claims 1-18 are pending in the case.  Claims 1 and 10 are independent claims.



Claim Objections

Claims 11 is objected to because of the following informality:
Claim 11 recites “The method according to claim 9” where “The method according to claim 10” was apparently intended.
Appropriate correction is required.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “user device arranged to receive” and “user device arranged to provide” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in paragraph [0043], paragraph [0061], and figure 7 of the specification as performing the claimed function, and equivalents thereof.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 5, 8-10, 14, and 17-18 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Mahoney et al., U.S. Patent Application Publication No. 20180282112 filed on 3/30/2017 (hereinafter Mahoney).

As for independent claim 1, Mahoney discloses method and system for providing a visual output representing maintenance related information of a people transport system or access control system, the maintenance interface system comprising: 
(Mahoney paragraph [0003], [0031], [0046] discloses displaying maintenance information of elevators) 
a storage unit having maintenance related information of the people transport system or the access control system stored thereon, and 
(Mahoney paragraph [0003], [0031], [0034], [0046] discloses storage unit, maintenance database 40, having maintenance information of elevator, a list of maintenance tasks) 
a user device arranged to: 
(Mahoney paragraph [0035] discloses user device 30 as shown in fig. 1 and fig. 5) 
receive at least part of the stored maintenance related information from the storage unit in response to detecting an activation event, and 
(Mahoney paragraph [0037], [0044], [0045] discloses maintenance task are provided from maintenance database 40 to mobile device 30 in response to detecting an activation event, user sends a request from the mobile device 30 to access the maintenance database 40) 
provide a visual output representing the received maintenance related information 
(Mahoney paragraph [0046] discloses displaying maintenance tasks with a descriptor task is completed and may be red if the maintenance task is uncompleted", Mahoney [0046]). 

As for claim 5, limitations of parent claim 1 have been discussed above.  Mahoney discloses method and system wherein 
the detected activation event is one of the following: manual activation, automatic activation 
(Mahoney paragraph [0044] discloses activation event can be manual, user sends a request or automatic, maintenance scheduling system automatically pulls the maintenance tasks to the mobile device 30). 

As for claim 8, limitations of parent claim 1 have been discussed above.  Mahoney discloses method and system wherein 
the user device is a wearable smart device, a mobile terminal device, or a digital user device comprising one or more displays or other capability to display the visual output 
(Mahoney paragraph [0035] discloses user device 30 may be a phone, PDA, electronic wearable, RFID tag, laptop, tablet, or a watch). 

As for claim 9, limitations of parent claim 1 have been discussed above.  Mahoney discloses method and system wherein 
the people transport system is one of the following: an elevator system, an escalator system, or a moving walkway system, and the access control system is one of the following: automatic door system, turnstile system, gate system 
(Mahoney [0034], [0042] discloses maintenance for elevator and automatic door system of an elevator). 


As for claim 10, claim 10 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 1, and is rejected along the same rationale.

As for claim 14, limitations of parent claim 10 have been discussed above.  Claim 14 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 5, and is rejected along the same rationale.

As for claim 17, limitations of parent claim 10 have been discussed above.  Claim 17 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 8, and is rejected along the same rationale.

As for claim 18, limitations of parent claim 10 have been discussed above.  Claim 18 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 9, and is rejected along the same rationale.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2 and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mahoney in view of Zappa et al., U.S. Patent Application Publication No. 20180299876, filed on 10/13/2016 (hereinafter Zappa).

As for claim 2, limitations of parent claim 1 have been discussed above.  Zappa discloses method and system wherein 
the provided visual output is augmented reality display, virtual reality display, or mixed reality display 
(Zappa paragraph [0013]-[0014], [0021], [0027]-[0028], [0061] discloses maintenance information displayed on augmented reality display; "The main parameters representing 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Zappa with Mahoney for the benefit of displaying different type of information, surrounding and received information, together.

As for claim 11, limitations of parent claim 10 have been discussed above.  Claim 11 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 2, and is rejected along the same rationale.


Claims 3-4 and 12-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mahoney in view of Witzak et al., U.S. Patent Application Publication No. 20190300336, filed on 3/27/2018 (hereinafter Witzak).

As for claim 3, limitations of parent claim 1 have been discussed above.  Witzak discloses method and system wherein 
the user device further comprises one or more input devices and/or one or more sensor devices arranged to detect user indication, 
(Witzak paragraph [0033], [0034] discloses user device, portable device 40 as shown in fig. 1) 
wherein the user device is arranged to generate at least one control signal to a control unit of the people transport system or to a control unit of the access control system for controlling one or the access control system in association with the detected user indication 
(Witzak paragraph [0035], [0036] discloses generating control signal by user device, portable device 40 transmits signal to elevator controller 30, for controlling operations of the people transportation system, to move the elevator to a determined location). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Witzak with Mahone for the benefit of enabling technician to “perform a series of tasks or procedures to properly place the elevator into maintenance mode”, (Witzak [0001]).

As for claim 4, limitations of parent claim 3 have been discussed above.  Witzak discloses method and system wherein 
the user indication comprises at least one of the following: gesture, gaze, voice, touch 
(Witzak paragraph [0033], [0034] discloses portable device 40 including user interface 42 that can be a tablet capable of receiving touch input as shown in fig. 1). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Witzak with Mahone for the benefit of enabling a technician to “perform a series of tasks or procedures to properly place the elevator into maintenance mode”, (Witzak [0001]) using a well-known type of input.

As for claim 12, limitations of parent claim 10 have been discussed above.  Claim 12 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 3, and is rejected along the same rationale.

As for claim 13, limitations of parent claim 12 have been discussed above.  Claim 13 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 4, and is rejected along the same rationale.


Claims 6 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mahoney in view of Baldi et al., U.S. Patent Application Publication No. 20180282118, filed on 3/31/2017 (hereinafter Baldi).

As for claim 6, limitations of parent claim 5 have been discussed above.  Baldi discloses method and system wherein 
detecting the automatic activation event comprises: detecting a location of the user device or detecting the user device in a vicinity of the people transport system or the access control system 
(Baldi paragraph [0046]-[0047] discloses detecting location of user device, user mobile device 208a may be tracked in order to determine what elevator car the user mobile device 208a has entered and sending maintenance issue 327 to the user mobile device 208a). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Baldi with Mahone for the benefit of being able to automatically determine which device to send information to.

As for claim 15, limitations of parent claim 14 have been discussed above.  Claim 15 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 6, and is rejected along the same rationale.

Claims 7 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mahoney in view of Cortona et al., U.S. Patent Application Publication No. 20190276272, filed on 11/23/2017 (hereinafter Cortona).

As for claim 7, limitations of parent claim 1 have been discussed above.  Cortona discloses method and system wherein 
the part of the maintenance related information represented with the provided visual output depends on an access level assigned for the user device 
(Cortona paragraph [0016]-[0017], [0022], [0042] discloses maintenance information presented on user device, mobile control device 3, depends on access level of device, user 5 authorized with Level-II can only access advantage maintenance information while the user 5 authorized in Level-III has accessing right to optimum maintenance information). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cortona with Mahoney for the benefit of being able to " to increase the data security of maintenance, repair, mounting and installation services and construction works for an elevator” (Cortona [0007]).

As for claim 16, limitations of parent claim 10 have been discussed above.  Claim 16 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 7, and is rejected along the same rationale.


Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/Primary Examiner, Art Unit 2175